Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 9, 15, 18, 23, 25, 28 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2012/0302196), in view of Cao (US 2016/0277992), and further in view of Applicant’s Admitted Prior Art in the Background Section of Applicant’s Specification (AAPA).

Regarding claim 1, Chin discloses a terminal in a wireless communication system (Chin, paragraph [0089], UE), the terminal comprising: 

at least one processor coupled to the transceiver (Chin, paragraph [0208], processor) and configured to: 
identify a core network as being one of a evolved packet core (EPC) of a 4G communication system and another core network (Chin, paragraph [0003], LTE-A; paragraph [0081], EPC/CN; paragraph [0083], RRC_CONNECTION_REQUEST may have establishment cause set equal to “emergency call”; paragraph [0089], eNB may direct communications from the UE to one of several CNs of one or more PLMNs; paragraph [0091], UE NAS may provide a PLMN ID when requesting the RRC to establish a radio connection to allow the eNB to know which PLMN to select; paragraph [0095], UE transmits RRC_CONNECTION_REQUEST with establishment cause identifying the purpose of a request; paragraph [0091], UE NAS may provide a PLMN ID when requesting the RRC to establish a radio connection to allow the eNB to know which PLMN to select; paragraph [0097], RRC_CONNECTION_COMPLETE message may include a selected PLMN ID, registered MME and/or dedicated NAS information; paragraph [0132], emergency call by a UE detected by the eNB by use of an “emergency call” establishment cause; if the core network does not support IMS emergency calls, the eNB may route the signaling to an MME of another core network that supports emergency calls);
generate a radio resource control (RRC) connection request message (Chin, paragraph [0082], RRC_CONNECTION_REQUEST; paragraph [0097], RRC_CONNECTION_COMPLETE); and 
transmit, to a base station, the RRC connection request message (Chin, paragraph [0082], network receives the RRC_CONNECTION_REQUEST; paragraph [0091], UE NAS may provide a PLMN ID when requesting the RRC to establish a radio connection to allow the eNB to know which PLMN to select; paragraph [0095], UE transmits RRC_CONNECTION_REQUEST with establishment cause identifying the purpose of a request; paragraph [0097], RRC_CONNECTION_COMPLETE message may include a selected PLMN ID),


Chin does not explicitly disclose, but Cao discloses the information on establishment cause corresponding to the EPC and information on an establishment cause corresponding to the another core network (Cao, paragraphs [0003]-[0004], based on RRC establishment cause, redirect UE connection request from 4G to 3G network).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the information on establishment cause to correspond to the EPC and to the another core network.  The motivation to combine the references would have been to route connections to optimal core networks.

Chin does not explicitly disclose a fifth generation core (5GC) of a 5G communication system (5GS).  AAPA discloses a fourth generation communication system 4G and a fifth generation core (5GC) of a 5G communication system (5GS).  (paragraphs 3-7).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the other core 

Regarding claim 6, Chin discloses a base station in a wireless communication system (Chin, paragraph [0089], eNB), the base station comprising: 
a transceiver (Chin, paragraph [0208], transceiver); and 
at least one processor coupled to the transceiver (Chin, paragraph [0208], processor) and configured to: 
receive, from a terminal, a radio resource control (RRC) connection request message (Chin, paragraph [0082], RRC_CONNECTION_REQUEST; paragraph [0095], RRC_CONNECTION_REQUEST)  including one of information
transmit to the terminal, an RRC connection setup message in response to the RRC connection request message (Chin, Fig. 2; paragraph [0097], RRC_CONNECTION_COMPLETE), 
wherein a core network associated with the terminal is one of the EPC and another core network (Chin, paragraph [0003], LTE-A; paragraph [0081], EPC/CN; paragraph [0083], 

Chin does not explicitly disclose, but Cao discloses the information on establishment cause corresponding to the EPC and information on an establishment cause corresponding to the another core network (Cao, paragraphs [0003]-[0004], based on RRC establishment cause, redirect UE connection request from 4G to 3G network).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the information on establishment cause to correspond to the EPC and to the another core network.  The motivation to combine the references would have been to route connections to optimal core networks.

Chin does not explicitly disclose a fifth generation core (5GC) of a 5G communication system (5GS).  AAPA discloses a fourth generation communication system 4G and a fifth generation core (5GC) of a 5G communication system (5GS).  (paragraphs 3-7).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the other core 

Regarding claim 9, Chin in view of Cao, and further in view of AAPA discloses the base station of claim 6, wherein the at least one processor is further configured to transmit system information including information regarding at least one second PLMN identity associated with the 5GC (Chin, paragraph [0103], SIB includes PLMN identity list).

Claim 15 are rejected under substantially the same rationale as claim 9.

Claims 18 and 23 are rejected under substantially the same rationale as claims 1 and 9, respectively.

Claims 25 and 28 are rejected under substantially the same rationale as claims 6 and 9, respectively.

Regarding claim 30, Chin in view of Cao, and further in view of AAPA discloses the terminal of claim 15, wherein the at least one processor is further configured to transmit, to the base station, an RRC connection setup complete message, wherein the RRC connection setup complete message includes a selected PLMN identity for the core network included in the at least one PLMN identity or the at least one second PLMN identity (Chin, paragraph [0089], eNB may direct communications from the UE to one of several CNs of one or more PLMNs; paragraph [0091], UE NAS may provide a PLMN ID when requesting the RRC to establish a radio connection to allow the eNB to know which PLMN to select; paragraph [0097], RRC_CONNECTION_COMPLETE message may include a selected PLMN ID).

Claims 31-33 are rejected under substantially the same rationale as claim 30.


Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are moot in view of the new grounds of rejection.
Specifically, Cao discloses the information on establishment cause corresponding to the EPC and information on an establishment cause corresponding to the another core network (Cao, paragraphs [0003]-[0004], based on RRC establishment cause, redirect UE connection request from 4G to 3G network).  AAPA discloses a fourth generation communication system 4G and a fifth generation core (5GC) of a 5G communication system (5GS).  (paragraphs 3-7).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466        

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466